Citation Nr: 1639391	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-00 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from September 1978 to August 1998.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma. 

In June 2014, the Board issued a decision granting entitlement to service connection for insomnia and remanding the issue of entitlement to service connection for sleep apnea, to include as secondary to a service-connected low back disability, to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records system.  VBMS reflects that 17 service connection claims were denied by the RO in a June 2015 rating decision.  Additionally, other claims are currently in development.  Evidence developed in relation to these claims does not relate to the claim on appeal.  


FINDING OF FACT

Sleep apnea was not incurred in and is not otherwise related to military service and was not caused or aggravated by a service-connected disability, to include low back disability.

CONCLUSION OF LAW

Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by a letter in January 2010.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  She has not identified any additional records that should be obtained.

In service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).  In this case, the Veteran was provided VA examinations in June 2010 and October 2014.  As will be discussed in greater detail below, the examiners' opinions were based on review of the claims file and available medical records, the Veteran's reported history, her current symptoms, and examination.  The Board ordered the 2014 examination because service connection had been granted in the interim period for low back disability, and the Veteran had asserted that her sleep apnea was secondary to this disability.  Also, the examination was to include consideration of lay statements that the Veteran's spouse observed the Veteran stop breathing in her sleep since her Gulf war service in 1991.  These matters were addressed in the 2014 examination.  The Board, therefore, finds the VA examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As the sufficient efforts were made to obtain VA medical records dated since October 25, 2012, the requested medical opinion was obtained, and the matter was readjudicated by the AOJ, the Board finds the remand directives have been substantially complied with, and the matter is properly before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The Veteran claims that her sleep apnea was caused or aggravated by service or service-connected low back disability.  In her July 2010 notice of disagreement, she reported that her spouse told her he observed her stop breathing in her sleep since her Gulf war service in 1991 to the present.  In a November 1998 VA examination for peripheral nerves, the Veteran reported that her daily back pain sometimes bothers her sleep.

The Veteran's service treatment records do not include complaints or findings of sleep apnea.  They do include a December 7, 1995, entry of complaint of chronic insomnia.  In her May 1998 report of medical history in conjunction with her separation examination, she responded positively to the question of whether she ever had frequent trouble sleeping.  The physician's summary on this form included the remark that she had insomnia since coming back from Saudi.  The corresponding retirement examination report listed history of insomnia in the Summary of Defects section.  

During a March 2010 Gulf War Registry Examination, the Veteran complained of waking up gasping for air, daytime hypersomnolence and loud snoring.  She reported her husband told her she snores loudly.  She was referred for a sleep study.  A March 2010 sleep study reflects an impression which included obstructive sleep apnea syndrome, mild overall, with significant O2 desaturations.  

A report of VA examination for miscellaneous respiratory diseases dated in September 2010 reflects the Veteran's reported history of sleep problems since the 1990s and as a result of Gulf War Syndrome.  The examining physician reviewed the claims file and included a history of the Veteran's treatment and complaints in the report which is consistent with the record.  Following examination, the diagnosis was sleep maintenance insomnia and obstructive sleep apnea.  The examiner opined that these two conditions are separate diagnoses and have separate etiologies.  She explained that, "Chronic insomnia does not predispose to the development of obstructive sleep apnea.  There is no evidence from the review of the service medical records that the Veteran was having chronic symptoms consistent with obstructive sleep apnea while she was on active duty.  She was not diagnosed with sleep apnea until 15 years later.  Sleep apnea has not been related or shown to be caused by exposures in the Gulf War.  Therefore in this examiner's opinion it is less likely than not that the patient's chronic insomnia in the service was a result of Gulf War Syndrome or was manifested by sleep apnea."  

Additional VA treatment records continue to note that the Veteran has and receives treatment for sleep apnea.  

As noted, the Board granted service connection for insomnia in June 2014, and remanded the matter of sleep apnea for additional examination as set forth above.  The examining physician reviewed the record.  Following examination, she opined that the Veteran's current sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that the service treatment records not indicate that the Veteran had symptoms consistent with sleep apnea while on active duty.  Therefore there is no indication that the sleep apnea had its onset in service, nor is it etiologically related to her active service.  The examiner specifically considered the information regarding the Veteran's husband's observations of snoring reported by the Veteran.  She opined that recollections of family members can sometimes be distorted by time and bias.  She added that the information and opinions of a layman do not take precedence over, or weigh more heavily than that of the documented findings and opinions of medical professionals.  

Secondly, the examiner opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected back condition.  The examiner's rationale was as follows:

The veteran's type of sleep apnea is diagnosed on Sleep Study of 2010 as obstructive sleep apnea. By definition this type of sleep apnea is caused by an anatomic obstruction or collapse of the upper airways during sleep. The anatomical obstruction described in medical literature is associated with obesity, obstruction of the nasal or oropharyngeal passages by adipose tissue, anatomic positioning resulting in obstruction, swelling or hypertrophy of the upper airway anatomy. The lower back disability would less than likely have any effect on the anatomy of the upper airways during sleep, as there is no physiologic or anatomical relationship between lumbar strain and the anatomical abnormalities of the upper airway. It is notable that on today's exam the veteran presents with obesity and a goiter that is quite large. These two conditions are more likely than not contributors to her sleep apnea.

Of note also is the fact that the sleep study indicates that the veteran should be encouraged to sleep in the non-supine position. The veteran states that she prefers to sleep in the non-supine position. Therefore there is no indication that the veteran's back condition is causing her to sleep in a position that would aggravate the sleep apnea.
Taking all of these factors into consideration it is less likely than not that the sleep apnea is proximately due to the service connected low back disability. 

For the same reasons, the examining physician concluded that it is less likely than not that the sleep apnea was aggravated by service connected low back disability.  
Thus, the Veteran has a current diagnosis of obstructive sleep apnea and is service-connected for chronic lumbosacral strain, progressed to minor spondylosis.  As such, the critical questions are whether the Veteran's sleep apnea was caused or aggravated by this service-connected disability, or is otherwise due to any other incident related to service.  Based on the evidence of record, the Board concludes it was not.

Initially, to the extent that Veteran may be alleging sleep apnea syndrome due to undiagnosed illness related to her service in Southwest Asia during the Persian Gulf War, this must be addressed.  While the Veteran did have service in Southwest Asia during the Persian Gulf War, the Veteran's sleep apnea syndrome has been medically identified with a known clinical diagnosis of that condition, as established by a sleep study performed in March 2010.  Hence, service connection for sleep apnea syndrome as a Persian Gulf War undiagnosed illness cannot be established.  38 C.F.R. § 3.317.  She has not been shown to possess the requisite medical expertise to identify a condition of sleep apnea which is undiagnosed and medically distinct from the diagnosed sleep apnea.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

As to consideration of the claim on a secondary basis, the Board finds the October 2014 VA examination report of significant probative value.  The examiner's opinions were based on an interview of the Veteran, her reported medical history, and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner concluded that the Veteran's sleep apnea was more likely related to her obesity and a large goiter.  In addition, the examiner discussed the nature of sleep apnea and noted it was caused by an anatomic obstruction or collapse of the upper airways during sleep.  She explained that the anatomical obstruction described in medical literature is associated with obesity, obstruction of the nasal or oropharyngeal passages by adipose tissue, anatomic positioning resulting in obstruction, swelling or hypertrophy of the upper airway anatomy.  She noted that the lower back disability would less than likely have any effect on the anatomy of the upper airways during sleep, as there is no physiologic or anatomical relationship between lumbar strain and the anatomical abnormalities of the upper airway.  For the same reasons, the examiner noted the back condition did not aggravate the sleep apnea.  These conclusions are fully explained and consistent with the evidence of record, and are accorded significant probative weight.  

The Board also has considered the Veteran's contentions that her sleep apnea was caused by her low back strain.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss the existence of snoring and daytime tiredness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking the etiology of sleep apnea to the service-connected low back strain, however, the Board concludes that in this case her statements regarding any such link are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the June 2014 VA examiner, which are further supported by the conclusions of the September 2010 VA examination report.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The reason for this is that the VA examiner has medical training, reviewed the history, conducted an examination, and provided a medical opinion supported by a rationale.

As to entitlement to service connection for sleep apnea on a direct basis, the favorable evidence of a link between an in-service event and the Veteran's sleep apnea again consists solely of the Veteran's current assertions.  The Board notes again that the Veteran, while entirely competent to report her symptoms, has presented no probative clinical evidence of a nexus between her sleep apnea first diagnosed in March 2010 and her service ending in August 1998.  Moreover, she is not competent to associate any of her claimed symptoms of sleep apnea to her service, as this is a complex medical question.  Id.  The Veteran was not diagnosed with sleep apnea while in service, and the medical evidence of record suggests that there is no medical link between sleep apnea and her service.  Indeed, the condition was documented in the record over a year and a half after separation from service and an ultimate diagnosis of sleep apnea was made approximately 15 years after the time period in which the Veteran first states she had symptoms.  

The Board is mindful that her insomnia symptoms have indeed been noted in service and following service, and she is service-connected for this disability.  The examiner noted in 2010 that these two conditions are distinct and unrelated.  The examiner noted in 2014 that the sleep apnea is not as likely as not related to service, but is rather related to obesity and goiter.  The Board notes that neither obesity nor goiter were listed on her 1998 separation examination or otherwise shown to be chronic conditions in service.  The Board also notes that the examiner in 2014 took into account the lay statements about snoring, and offered adequate rationale as to why these were not persuasive as to the issue etiology for the examiner.  The 2014 report is well-supported with references to the record, and is accorded significant probative weight as to service connection on a direct basis.  It is of greater probative weight than the Veteran's lay assertions.  

In conclusion, the October 2014 VA examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for the opinion on the inherently medical question of nexus in this case.  The Board finds this the most probative evidence of record and ultimately outweighs the Veteran's lay representations as to service connection on a direct and secondary basis.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.




	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for sleep apnea, to include as secondary to service-connected low back disability, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


